Case 4

»o eN A Wh WW Nm

ee ee eee
ev ouak pe) S& & SF

27
28

. )
)
‘
)
)
)
)
| 7 | )
vs. )
)
)
)
)
)
)
)
)
)

RURUBEB

FRANK A. WEISER, (Bar No. 89780)
LAW OFFICES OF FRANK A. WEISER
3460 Wilshire Blvd., Ste. 1212

Los Angeles, California 90010

Tel: (213) 384-6964

Faxr (213) 383-7368

E-Mail: maimons@aol.com

Attorneys for Plaintiffs

MS & SONS HOSPITALITY, LLC;
a California Limited Liability
Company, and MUKESH H. PATEL

MS & SONS HOSPITALITY, LLC,

| a California Limited Liability

Company; MUKESH K. PATEL,

Plaintiffs,

SEOUL PLAZA, LLC, a Washington
Limited Liability Company;

| AND DOES 1 THROUGH 10

INCLUSIVE,

Defendants.

 

 

 

21-cv-00914-JGB-SHK  Document.1 Filed 05/27/21 Page 1 of 46 Page ID #:1

UNITED STATES DISTRICT COURT

CENTRAL DISTRICT OF CALIFORNIA

- Case No.

COMPLAINT FOR DAMAGES
AND DECLARATORY RELIEF

 
Case. 4

o oN A UW Rh WY N

bot pik pak pk pet
0 oNahk ead & a &

27
28

RURUREB

 

 

21-ev-00914-JGB-SHK: Document 1.. Filed 05/27/21. Page 2 of 46. Page ID #:2

Plaintiffs MS & SONS HOSPITALITY, LLC; a California Limited Liability
Company, and MUKESH H. PATEL (collectively "Plaintiffs," or “MS," or “MP") hereby file

the following Complaint and state and allege as follows:

JURISDICTION AND VENUE

1. Jurisdiction of the federal court exists pursuant to 28 U.S.C. Section 1332 and

-

28 US.C. Section 1343 (a)(3). This action, which arises under the laws and Constitution of
the United States, and involves violations of California state law
2. _ Venue is proper in this District pursuant to 28 U.S.C. Section 1391(b) in that
Plaintiffs reside in this District and the claims arose in this District.
. PARTIES
3. Plaintiff MS is a California Limited Liability Company duly formed and
existing under the laws of the State of California and is the the legal owner of, real property

and a motel operating on such property commonly known as the MOTEL 6 - THOUSAND

‘}t PALMS (“Property,” or “Motel”) at 72215 Varner Road, Thousand Palms, CA 92276..

4. Plaintiff MP is a authorized managing member of MS and sues in this case
individually and as a managing member on behalf of MS.

5. Plaintiffs allege that Defendant SEOUL PLAZA, LLC, a Washington Limited
Liability Company (“SEOUL”); is a limited liability company formed and existing under the
laws of the State of Washington and duly authorized to do business in the County of Riverside _

and the State of California. .

 
Case 4

eo @eN A Wh WY N

ok a ce ee ee
©oewak eG S FS

27
28

RURURNB

 

21-cv-00914-JGB-SHK Document 1 Filed 05/27/21 Page 3of46 Page ID#3

6. The true names and capacities, whether individual, corporate, associate
or otherwise, herein named as DOES 1 through 10, and persons heretofore unknown involved
in the actions taken against plaintiffs are unknown to him at this time. Plaintiffs are informed
and. believe and based thereon alleges that each of the DOE defendants are responsible in some
manner for the occurences herein referred to, and that plaintiffs’ injuries and damages as
herein alleged were proximately caused by those defendants. Plaintiffs sue said defendants by
such fictitious names and will amend this complaint when such names are actually known.
ACTUAL ORY
7. Plaintiffs allege that PINNACLE HOSPITALITY, INC., a

California Corporation (“PINNACLE”); is a corporation formed and existing under the laws
of the State of California and duly authorized to do business in the County of Riverside and
the State of California. .

8. Plaintiffs allege that JAMES CHOI and SUSAN CHOI, are husband and wife,
- and members of SEOUL and PINNACLE residing in the County of Los Angeles, and their son

CHRIS CHOI (“J. CHOI,” “S. CHOI,” “C. CHOI,” or collectively “CHOr’) , isa member of

| SEOUL and PINNACLE residing in the County of Riverside .

| 9 MS purchased the property in or about June 1, 2017 from SEOUL
PLAZA, LLC, a Washibgton Limited Liability Company (“SEOUL”). which was operating
the property as a motel commonly known as RED ROOF INN (“RRI”) by way of PINNACLE
The principal owners and operators of SEOUL and PINNACLE were the same individuals
J. CHOI, S. CHOI and their son CHRIS CHOI (collectively “CHOI”). MS in purchasing the
property from SEOUL also purchased the RRI from PINNACLE.

3

 

 
Case 4

© Orn A Wh wn

bat Pek ek peek afte
we onuakw ea & 2S

27
28

RRRYR EY

21-cev-00914-JGB-SHK Document.1 Filed 05/27/21. Page 4 of 46 Page ID #:4

10. During the escrow period for the purchase of the motel, on April 24,
2017, extensive water damage occurred at the motel that caused damage to the entire property
by way of the water intrusion, including both the exterior and interior of the motel.” Damage
occurred to the motel’s roof, exterior stucco, interior carpet and carpet padding, interior vinyl
flooring, and interior ceiling and walls. The motel was a total loss due to the water intrusion,
requiring a complete remodel and renovation of the motel property.

11. Due to the damage, the escrow instructions were amended between MS

and SEOUL. .

12, On or about May 31, 2017 and May 25, 2017, SEOUL entered into amended
escrow instructions with MS agreeing that the property was owned by SEOUL and the
business was owned by PINNACLE. The instructions provided that SEOUL and PINNACLE
would repair and return the property to its original condition and repair the water damage.

13. Acopy of the original purchase agreement entered into between MP and

|} SEOUL dated October 18, 2016 to purchase the property is attached hereto as Exhibit “A”.

(14, A copy of the original escrow instructions entered into between MP and
PINNACLE dated January 19, 2017 to purchase the property is attached hereto as Exhibit “B”
15. .A copy of the amended escrow instructions entered into between: MP and
SEOUL, PINNACLE dated April 10, 2017, substituting SEOUL in place of PINNACLE as —

the seller of the property is attached hereto as Exhibit “C”.

16. During the escrow period MP assigned and named MS as the purchaser of the

property.

 

 

 
Case 4

o oN A We ON

nl ee ee eee
we ewak po & Ee S

27
28

RURUBEY

 

21-cv-00914-JGB-SHK. Document,1 Filed 05/27/21 Page 5 of 46 Page ID #:5

17. A copy of the amended escrow instructions entered into between MS,
SEOUL and PINNACLE referred to in paragraph 10 is attached hereto as Exhibit “D”.
1 "SEOUL and PINNACLE also maintained insurance through DB I
NSURANCE CO. LTD. DB") ‘for the property that insures the damage to the property.

19. During the escrow period and prior to plaintiffs taking title to the property and
RRI, SEOUL made an insurance claim with DB through its operating entity PINNACLE for
business income loss and property loss, including restoration of the motel units damaged
including the contents, through its insurance policy for the property. PINNACLE is the named

insured on the insurance policy for the property with DB.

20. On or about February 21, 2018, CHOI and PINNACLE retroractively

} assigned all of its rights under the insurance policy on the property with DB, including the

property loss, restoration of the motel units damaged including the contents and the business
income claim, to MS to coincide with the transfer of the property on June 1, 2017. -
| a1. On or about May 9, 2018, DB refused to recognize as valid |
‘the assignment referred to in paragraph 20 with respect to the business income claim. *
22. On or about August 7, 2018, DB’s counsel, LEWIS BRISBOIS
BISGAARD & SMITH LLP (“LBBS”) wrote and delivered a letter to PINNACLE by way of
| CHOI and to plaintiffs (“Letter”). | / |
23, In the letter, LBBS discussed the claim made by PINNACLE and stated that -
it was aware that CHOI informed to DB’s agent, AL RAMIREZ (“RAMIREZ”) of YORK.
RISK SERVICES (“YORK”) that “[t]he new owner/assignee was identified in Mr. Choi’s
letter as MS & Sons Hospitality, LLC.” (emphasis added).

5

 

 
Case

we

1

0 oN A Wow YW Ne

bet pakke fk
we Vahtera gr s

27
28

RURUBEY

 

 

A:21-cv-00914-JGB-SHK Document 1. Filed 05/27/21 Page 6 of 46 Page ID #:6

24. In the letter, LBBS went on to state, “[o]n May 9, 2018 we wrote to Mr.
Choi, MS & Sons LLC, and the Greenspan Company to advise you that under California
law, while other post-loss benefits may be transferred to a new owner, the policy’s
business interruption and loss of income benefits are only transferable with the express
approval of the insurer.” (emphasis added). |
25. While DB did not recognize the assignment with respect to the business
income claim it did recognize the assignment and partially paid on the claim for restoration
of the motel units.
26. For example, prior to to the letter sent by LBBS,on or about May 1, 2018,
GREENSPAN COMPANY (“GREENSPAN”), an insurance adjusters company, was hired
by plaintiffs to act as an agent for plaintiffs in securing payment from DB regarding the claim.

27. Subsequent to the letter sent by LBBS, on or about November 1, 2018, DB

|} requested that plaintiffs provide a swom statement in_partial proof of loss regarding the

*

replacement cost of damage to the motel and motel units.

28. Pursuant to DB’s request set forth in paragraph 27 above, on or about

November 14, 2018, plaintiff MP on behalf of plaintiffs provided a sworn statement in_partial

proof of loss regarding the replacement cost of damage to the motel and motel units. The
statement form that MP provided to DB was filled out by DB and MP only had to sign and

have the form notarized. (“Statement of Loss”).

 
Case 5

o eon A wm Ww Bw M

bet ped fk fed dh
VaeavwaaudaeGa ses

27
28

RRRURE

P1-cv-00914-JGB-SHK Document 1. Filed 05/27/21 Page 7 of 46. Page ID #:7

29. ‘In the Statement of Loss, DB by way of YORK, filled out at paragraph 4,
“4, Changes. Since the said policy was issued there has been no assignment thereof, or
change of interest, use occupancy possession location or exposure of the property

described except: Pinnacle Hospitality LLC sold the property to Motel 6 Thousand

}|Palms.” (emphasis added),

30. Pursuant In the Statement of Loss provided to DB a claim for $103, 266.14
for remaining replacement costs for repair to one of the buildings of the motel which was
damaged along with the motel units was paid by DB to plaintiffs. This building has 31 motel
units which was fixed by plaintiffs due to the partial payment by DB on the claim for
replacement costs for repair damage to the motel and 31 motel units in the approximate

amount of $605,212.49.

31. At all times relevant herein, the motel consisted of 116 motel units of which

85 motel units are located at two additional buildings damaged by the water damage and still

'|} Tequire extensive repair and which DB has refused and continues to refuse to pay plaintiffs on
such claim. .
32. _DBalso refused and to pay on the claim as to the loss of contents in the units

which includes the fiztures and improvements in the motel units..
33. Further, when on February 21, 2018, PINNACLE retroactively assigned all of
its rights under the insurance policy on the property with DB to MS, as set forth in paragraph

20 above, the assignment was addressed and delivered to RAMIREZ.

 

 

 
Case 4

:

Oo @N A Wm wW NN eK

bt Ape, pet. :
ew oawakwepni sr &

27
28

| in an amount according to proof at trial but well over $2,000,000.00.

RRRURE

21-ev-00914-JGB-SHK Document.1. Filed 05/27/21. Page 8 of 46 Page ID #:8

34, Prior to the assignment, subsequent to when plaintiffs took title
and operation of the property and motel on June 1, 2017, and subsequent to the assignment,
RAMIREZ met with plaintiffs on multiple occassions at the motel to assess the damage and

work that was being done to repair the motel and scknowledged that DB understood that

}| plaintiffs were the new owners and operastors of the motel and that they had been assigned the

claim set forth in paragraph 20 above by CHOI and PINNACLE.
35. | On or about September 28, 2017, YORK wrote and delivered a letter to
PINNACLE informing them that under the insurance policy provisions, the replacement costs
to the motel units and the fixtures and improvements in the motel units were covered under
the policy

36. To date, the property has not been repaired to its original condition and DB
has failed to timely pay contractors to restore the remaining motel units; and failed to pay on

the losses of the contents, fixtures and improvements in the motel units; and failed to pay on

|} the business income losses to plaintiffs; and as a result, plaintiffs have been damaged

37. To date, the Defendant, SEOUL, has failed and refused to indemnify
Plaintiffs for the losses that DB has illegally refused to pay on the basis of the assignment as
set forth in paragraphs 7-36, and as a result, plaintiffs have been damaged in an‘ amount

according to proof at trial but well over $2,000,000.00.

 

 

 
Case4

1

wo oN A Wm |] BN mF

bot bedankt
weaevwad&aahb ek &

27
28

RRRUREB

21-cv-00914-JGB-SHK Document 1 Filed 05/27/21 Page 9 of 46. Page ID #:9

Based on the above facts, Plaintiffs allege the following claims:
FIRST. IM FOR RELIEF
(Breach of Contract and Express Indemnity
by All Plaintiffs Against All Defendants) °
38. Plaintiffs reallege and incorporate herein by reference to each and every
allegation contained in Paragraphs 1 through 37, and all its subparts, inclusive, as set forth
hereinabove. | , |
39. Asadirect result of the Defendants, and each of them, failure to indemnify for
the losses that DB has illegally refused to pay on the basis of the assignment, the Defendants,
and each of them, have breached the contract entered into with Plaintiffs. |

40. _ As a proximate result of the foregoing acts of Defendants, and each of them,

| Plaintiffs have suffered extreme hardship and damages, which damages include, but is not

limited to, economic damages, lost profits as the property sits uninhabitable and unusable;

+ onging fees and costs to prevent further damage to the property while the property is exposed

to the elemements; attorney’s fees and costs; and other economic and consequential damages
according to proof at trial, but not less than $2,000,000.00; and to appropriate declaratory and

injunctive relief, against all the Defendants, and to their reasonable attorneys fees.

 

 

 
Case. 5:

t

© @N A HW wh WY DN

ped fed ak eh edhe
Vv enawa GES

27
28

RRRURRE

y

 

1-cv-00914-JGB-SHK Document 1, Filed 05/27/21..Page 10 of 46. Page ID #:10

SECOND CLAIM FOR RELIEF
(Breach of Implied Indemnity
by All Plaintiffs Against All Defendants)
| 41. Plaintiffs reallege and incorporate herein by reference to each and every -
allegation contained in Paragraphs 1 through 40, and all its subparts, inclusive, as set forth
hereinabove.

42. Asa direct result of the Defendants, and each of them, failure to indemnify for

|| the losses that DB has illegally refused to pay on the basis of the assignment, the Defendants,

and each of them, have breached the covenant of an implied duty of indemnity arising out of
the contract entered into with Plaintiffs. |

43. As a proximate result of the foregoing acts of Defendants, and each of them,
Plaintiffs have suffered extreme hardship and damages, which damages include, but is not

limited to, economic damages, lost profits as the property sits uninhabitable and unusable;

"| onging fees and costs to prevent further damage to the property while the property is exposed
I} to the elemements; attorney’s fees and costs; and other economic and consequential damages

| according to proof at trial, but not less than $2,000,000.00; and to appropriate declaratory and

injunctive relief, against all the Defendants, and to their reasonable attorneys fees.
WHEREFORE, Plaintiffs pray judgment against Defendants, and each'of them,

as follows:

10

 

 
Case 5:2

too:

SD ON A wim WR

potted ek kp
Ve eowakepd Ses

27
28

ROR UN EY

 

 

1-cv-00914-JGB-SHK Document1.. Filed 05/27/21 Page 11 of 46 Page ID #:11

L OR RELIEF

1. For damages according to proof at trial; but not less than $2,000,000.00
2.. For appropriate declaratory and injunctive relief:

3. For attorney's fees;

4, For costs of suit: and —

SECOND CLAIM FOR RELIEF

5. For damages according to proof at trial; but not less than $2,000,000.00
6. For appropriate declaratory and injunctive relief:

7. For attorney's fees;_

8. For costs of suit:

FOR ALL C OR RELIEF

9. For such other and further relief as the Court

deems just and proper.

* DATED: May 27, 2021 : LAW OFFICES OF FRANK A. WEISER

" By: “SQ GC. Wane
FRANK A. WEISER, Attorney for
Plaintiffs MS & SONS HOSPITALITY,
LLC; a California Limited Liability
Company, and MUKESH H. PATEL

11

 
Case 5:4

© @eN A Wm YN

bet pede pk peek kt
we envada Gers

27
28

RRRUR EB

iL-cv-00914-JGB-SHK Document 1. Filed 05/27/21. Page 12 of 46. Page ID #:12

DEMAND FOR JURY TRIAL
Plaintiffs hereby demand a jury trial pursuant to F.R.C.P. 38.

DATED: May 27, 2021 LAW OFFICES OF FRANK A. WEISER

-

By: Te _Q CV. NO ern
FRANK A. WEISER, Attorney for
Plaintiffs MS & SONS HOSPITALITY,
LLC; a California Limited Liability.
Company, and MUKESH H. PATEL

12

 

 

 
Case ${21-cv-00914-JGB-SHK Document 1 Filed 05/27/21 ..Page 13 of 46 Page ID #:13

wo en AW ® YY No»

pot pos
a he &

EXHIBIT “A”

bet fad pk pet
© eta h m

muons

297
28

 

 

 
~ Case 5:21-cv-00914-JGB-SHK Document 1 Filed 05/27/21 Page 14 of 46. Page ID #:14

 

 
  

 

MENT IS MORE THAN A RECEIPT FOR A
AGREEMENT. READ!

= “shall be hereaiter referred to as “Buyer”.

 

 
 
     
 

- shall be hereafter referred to as “Seller”.

_ Paraaraph. 3 of to Marcus & Millichap
yer! lier and Buyer the su _ twenty Five

   

Red Roof Inn _
q22a5 Varner Rd,
Thousand Palms, ‘CA 92276

ENP 50.090-027

Purchase includes all of Selier’s sights, title and interest, together with leases,
contracte, signage, billboards, all t: neferable Licenses. oF permits ( Including. Liquor

 

   

    
 

License ) and all associated buildings,. improvements, parking, furniture, fixtures,
£3 gs, and owned equipment. all. motel inventory — (consist ng of Linens, paper goods,
a ng afd operating supplies) now in, owned and used in- ation of ‘the facility,

 

historical business and marketing records in existence on the Closing. Date.

 

The Purchase Price includes the name currently used: i e:Red Rook inn, Pain . Springs-Thousand
P \. Seller agrees to execute any documents required to transfer to the Euyer the
ex numbers, web sites, etc presently in use by the property, ‘slong with any other
“business. welated. services eithougs not: specifically h sted herein. Tea

 

 

  

 

    

The sale snail not anclude @ny cash (house bank, eperacd: ;
acei ‘bie, proceads thereof ox other xights to the payment - Of - money arising. out of

% nes prior to closing, nox any: account “payable or other non-recurring. iiabilities of
the Seller, nor cost of re-sale inventory” ‘en. tbe ‘store.

  

bank. accounts, ate.}, acgeounts

 

 

TERMS AND: CONDITIONS |
_ Seller. agrees tc to sell the Property, and Buyer agrees: to purchase the Pp sony,

   
  
  
  

By eres pe 3
mS stated below..

_ dollars (@ or B)_25% of
ORV

   

éucrsimnas 4

CA Purch DS040416 (3).docm Lofté -BUYER'SINTIALS LAK
- : “ “ ye : ae "Cone ie ite HE
“Case 5: 21-cv-00914-JGB-SHK: Document 1 Filed 05/27/21 Page 15 0f 46. Page ID#:15

3) | five a 5 at calendar if days a thet Ett Dai : (as Selina f in @ Ris

 
 

   
 

   

our
older")

by

      

 

4)

re aaa) will: be apes as of the Closing
ane! ainger paid to

 

     
 
     
    

   

    

able ninate sad ¢ exce tion). TH Seller:
exception by. fe Closing Date, Buyer shall within:
de m the Effective Date to either terminate ti faement and receive back ie
ller shall have no further obligations under this Agreement); or to purchase

 
  

      

 

   
 
 
 
  
  

¥ ‘Buyer lorto such other person: or entity as Buyer ma ay specify) marketable fee
approved by Buyer in-accordance with this Agreement. Title shall be insured by a
aantien ge 2 Sra S: ee? of title | insurance: issued by the Title Company! jn the amount.

 

   

         
    

s best. ettorts, at Buyer's expense, to obtain a new
enty Five Thousand — dollar

a NEW. FIRST LOAN

LOAN: apuyers agrees | io use Buyer first loan in the.

  

ye! “fells: to pot S Seller | in: in writing at
iys of the Effective Date, then ¢ ors

    
  

6b. Pr PURCHASE SUBJECT TO FIRST

CA Purch DS 040416.(3):doomt 2 of14 BUYER S:INITIALS., x wit ‘SELLER'S INITIALS - fi ce

“‘CA-s Copyright Marcus: & ere 2616
-Case 5:21-cv-00914-JGB-SHK Document 1° Filed 05/27/21° Page.16 of 46. Page ID #:16

6c, [PURCHASE WITH ASSUMPTION OF FIRST

6d. T SELLER CARRIES BACK FIRST

6e. NEW SECOND

at. PPURCHASE SUBJECT TO SECOND

‘6g. [PURCHASE WITH ASSUMPTION OF SECOND

eh. TSELLER CARRIES BACK SECOND

i. TSELLER CARRIES BACK THIRD

6). TALL INCLUSIVE PROMISSORY NOTE AND DEED OF TRUST
6k. [SHORTFALL CLAUSE |
6. INO FINANCING CONTINGENCY — ALL CASH

6in. [OTHER FINANCING

7) PEST CONTROL CONTINGE

 

7a. F Standard

7b. FNoe PEST CONTROL cone. "AS IS" |
: GENCY - "AS.1S": ae Yr has con : with regard to
nd oud-destroying pests. and agr ‘purcha : the Property in
ES ndition. ‘ cnowledges that Buyer ; ny representations or wartanties made by
‘Adent: regarding the presence or absence: of euch infestation vor infection,

 
 
    

 
   
  

 

ga. / BOOKS AND RECORDS 7
8.4) BOOKS AND RECORDS: Seller agrees to provide Buyer with items a,b, ¢,. fi tbl, 3,%
7 ; calendar days following the Effective Date: oo

 
  
  

 

a

rr leases, service contracts, insurance polk
or other notices which aff
ry forthe thir

 

CA Purch DS 040416 (3).docm, ‘3 of 14 RUVER'S INITIALS, ee a ti usd. ¢
: ce CAS "Capit Mans isi 307
Case 5:21-cv-00914-JGB-SHK Document 1 Filed 05/27/21 Page 17 of 46 Page ID #:17

i, Any and all documents, of any type or nature, that in any way reference: the existence of lead-based paint or
lead-based. paint problems with the Property.

} ay and all documents, of any type or. hate that i in: any, way: teference the existence of litigation affecting the
~ -property.: ALTA, Survey, * Tax. Rebarne for the previous: twelve months,

 
 

      
  
 

  

 

fe obs hive. -

Buyer shall acknowledge teceipt of these items in writing. Buyer shall have -twety-one.. (2 calendar
days following the Effective Date to review and approve in writing each of these items. if Buyer tails to approve these
- ftems. within ‘the specified time, this Agreement shall be. rer “Aull and old, Buyer's. entire deposit: shall: be
retumed, and Buyer and Seller shall: have.no further obligations hereunder. .

8b. P PHYSICAL. INSPECTION
8.2) -PHYSICAL

 

     

 

   

 

 
  
 
      

44 calendar days. following the Effective

TA CC ad to the soil conditions and the presence
_OF absence of: lead. by Joan me ‘Ore perty, and to notify the Seller
in writing that Buyer approves same. if Bu é rails to approve he ph 1 rsical condition of the Propert ythe specified
time, iis peonet Shall be null and ‘Void and Eecrow: Hektor) is: hereby authorized to return: ‘Buyer's. entire deposit.

  

     

Be. rexate AND LOCAL LAWS
8.3) ST. ATE. AND LOCAL LAWS: Buyer shallhave twenty eight.
to investigate State and local laws to determine whether the:
minimum energy conservation or safety. standards or similar retrofit
and the cost thereof, and to notify Seller that‘ Buyer approves: same. oved by Buyer, Buyer shall comply with
and pay for these requirements. If Buyer fails to approve these requirerr 3 P any, within the specified time, this.
Agreement shall be rendered null and void, Buyer's entire Deposit shall be. turned, and Buyer.and Seller shall have
no-further obligations hereunder.

8d. [TENANT FINANCIAL INFORMATION (Leased Properties)
8e, I NO.INSPECTION CONTINGENCY - "AS IS"

at. T OTHER INSPECTION

a} __

    
 

(28) calendar days following the Effective
roperty must be brought into ‘compliance with
rements as.a condition of sale or transfer

     

 

10) DEPOSIT ST auachis) “5. Buyers Eepost shall remain in escrow, until terioval of the ingpestion contingencies. set
s 8.1,8.2,8.3,41.1
: at Sam

 

hereof. Upon remioval of said: contingencies,
rust by Agent);

  
  
 
 
  
 
     
 
 

 

    
 

x a grant deed duly
at to convey t all be. ( id the Escrow Holder
scrow and deliver). Seller Buyer's entire Deposit (insluding es; if any). Buyer —
: Buyer defaults on this Agreement after removal of contingericies, Buyer’
le and i is. forfeited to Seller. Seller shall hold Bere Deposit subject to:the remaining terms.
ett perty: marketable Seller, or of God, or Seller should
Bs phall be ‘et me to Seller: Hf Seller

   

 

 
 
 

 

  
 
 

must be returned to. Buyer atte Seller ha :
‘mnesrdvaiii ne é rl oe “pence peri

11) ESTOPPEL CERTIFICATE CONTINGENCY (Leased Properties) :

tta. F Standard

+1b. MESTOPPEL CERTIFICATES NOT APPLICABLE
11.2) ESTOPPEL CERTIFICATES NOT APPLICABLE |

 

OBS

SELLER'S INITIALS.
“CA \ - Copyright Marcus & Millichap 2016:

  

CA Purch DS.040416 (3).doom 4 ofl4 BUYER'S INITIALS,
Case 5:21-cv-00914-JGB-SHK Document1 Filed 05/27/21 Page 18 of 46 Page ID #:18

    
      
   
 
    
   
  

ky one... 21. calendar
is. Wf Buyer tails & approve these
the s ad time Agreement shall and void, Buyer's entire deposit shall be

mayer and Sellershall have: ne further obigetins here rider.

 

20} calendar day foioning tie Etfoctve |
feat nee o presence

jing the Effective
ince with

Agreement shall be rer Tull and void,

nO further obligations hereunder,
ad. I TENANT FINANCIAL INFORMATION (Leased Properties)
ge. [NO INSPECTION CONTINGENCY - “AS IS"
af. P OTHER INSPECTION

    
  
 

srow sufficient funds to

9) DEPOSIT INCREASE: Upon removal Feet __ inspe ion contingencies set forth in
nia er goes aed ‘heret Baer ana de :
( Deposit shall be credited to.the

 

10}

  

defaults: is Ag ter Soller:
srusst bo returned to Buyer immediately. “gas

‘BUYER'S INTIALS 4" S' LUE SIN
41} ESTOPPEL CERTIFICATE CONTINGENCY (Leased Properties):

fta. rE Standard

ib. PF ESTOPPEL CERTIFICATES NOT APPLICABLE
11.2) ESTOPPEL. CERTIFICATES NOT APPLICABLE |

 
   
 
 

12).

sSriomn ay
pote ie aa ~ :

6 \6

 
 
 

 SELEER'S: INITIALS ALC

CA Purch DS .040416 (3).doom 4ofié BUYER'S INTIALS £70? acer
ek ae , “CAS ‘Copyright Marous & Millichap 2016
Case 5:21-cv-00914-JGB-SHK Document 1 Filed 05/27/21 Page 19.0f 46 Page ID #:19

    
  
 

13) SERVICE AND Feeney CORTHACTS/OTHEN MATERIAL CHANGES: Alter Buyer has temoved all
cies, Seller shall s the prior written consent ae ich : withheld,
at canceled wi 3

    

14)

18) CONDITION OF PROPERTY: d that th Property is being sold “ass fies Guyer ha ot

46)

 

     
 
 

 

gan deliver. Upon Buyer's physical pproval of the Pr
close of escrow in sthe same fondiion and repair as approved, reasonable wear nd tear aed.

17) POSSESSION: Possession of the Property shall bo dalivered to: Buyer ‘on Closing Date.

rounder (8 ‘same may be increased.
nages in ee Cc oa by ) mr 2 .

20) x

ange: Inthe even any. ane nge: ingot upon Ba
roparty shall nonetheless be consummated as p

GA Purch DS 040416 ().docm sofia - BUYER 'SANTIALS TIALS (ref _ SELLER'S INTIALS “~~
SERA « Copyright Mareus & Milichap 2518

 
24)

21a,
Bib,

22)

  
 

   
  
 

CA Purch DS-040416 (3).docm éot BuvER's wTiALs +

Case 5:21-cv-00914-JGB-SHK Document 1 Filed 05/27/21 Page 20 of 46 Page ID #:20

DISCLOSURE OF REAL ESTATE LICENSURE:

F License disclosure

Fei disclosure

 

/ [AGENOY DI DISCLOSURE:
. EXCLUSIVE LISTING
. F DUAL AGENCY

>, SELLER'S AGENT
d. 1. P BUYER'S AGENT

 

T: Marcus & Millichap Real Estate Investment Services is the broker representing the Buyer (and
in this transaction. __*e* is the broker representing | the Seller (and the Seller only).

OTHER BROKERS: Buyer and Seller agree that, in the event any broker other than Agent or a broker affiliated with
We e disposition of the Property, Agent shall have no. lability to Buyer or Seller for the acts or
1s of such other broker, who shall not be deemed to bea subagent of Agent.

LIMITATION OF LIABILITY: Except for Agent's gross négligence or willful misconduct, Agent's. fiability: forany breach
ar negligence in its. arformance of this Agreement shall be limited to. the greater of $50,000 or the ariount of
sampenneten actual aly received by Agent in-any transaction: hereunder.

ur HORI AND RESPONSIBILITY: Agent shall have no.auith
2 ndme Agreement. Agent shall not be: re
on: behall f either Buyer or:

     

   

 

    

f re ce

06 \&

Pr" __ SELLER'S INITIALS whi A

Den?
= Gh - Copyright: ‘Marcus Be Wallichep a
28)

‘CA Purch DS 040416 (3).docm. 7 of 4 BUYER'S INITIALS £7

Case 5:21-cv-00914-JGB-SHK Document 1 ° Filed 05/27/21 - Page 21 of 46 Page ID #:21

pr sperty.on which a residential
from lead-based paint that
oung. children may. produce.
jotient t, behavioral ‘problems,
selet a any interest-in
A ssh :

 
  
 
 
 
  
 
  

 
 

 

 
  

ats not euie whe the Prope srty was cor d and/or hgs
may be present. “SELLER'S: INITIALS of

O6N4

SELLER'S imias

A ‘Copyright Marcus && Millichap 2016

 
  
Case 5:21-cv-00914-JGB-SHK Document 1 Filed 05/27/21 Page 22 of 46 Page ID #:22

 

autioned that Agent has no expertise in this: area-and is; theretorg, inca; able of condu ie 1g bal f
y for the ‘asence of =r and botanical ¢ verge.

 

30) chien t HEATER DISC URE: Seller certifies that it has ipl
pega ts set for nla Health and Batety vosle 94 ion

31)

  

vith: the standards,.as well ie ie
such | “cost in its decision to enter into
atip/iwww.energy.ca. govitilien4/201 3standards/

 
 

 

 
 
 

CA Purch DS 640416 (3).doom 8 ofi4 BUYER'S INITIALS , a fT
os oe oa TCAs "Copyright Marcus & Miltchap 2016
33)

a4)
35) 10) ir

36)

Case 5:21-cv-00914-JGB-SHK Document1. Filed 05/27/21 Page 23 of 46 Page ID #:23

 

acided by a single atbitator select d ‘according to. ha: Rules. The eebinitee will decide any
hich are | io otlons. fo.¢ for failure fo state a claim or motions for summary:
i that: t could : anton similar motions, The arbitrator
therefrom, and shall not have the power

  

           
    
    
 

    

Ali LING IN THE SPACE BELOW} you ae AGREEING To HAVE ANY pISPUTE A
THE “ARBITRATION OF DISPUTES” PR ISION DECIDED.
IFORNIA LAW AND YO y
iaatED IN COT OR JURY)
> TO DE ¥ -AND. APPEAL, UNLE
i On DISPUTE PROVISION. IF YOU REFUSE
4S F ee YOU MAY BE. COMPELLED oe

 

 
 

 

 

 
  
   

 

ARBITRATE UNDER THE AU’ airy Y OF. ae a ANIA A COD
AGREEMENT TO THIS ARBITRATION PROVISION IS VOLUNTARY.

WE HAVE READ AND UNDERSTAND THE FOREGOING AND AGREE TO SUBMIT DISPUTES ARISING OUT
OF THE MATTERS INCLUDED IN THE “ARBITRATION OF DISPUTES” PROVISION TO NEUTRAL

  

 

(BUYER'S AGENT wwriats hoes,

SUCCESSORS & ASSIGNS: This Agreement and any addenda hereto shall be binding upon andi inure to the benefit
‘of the a bal 8 successors, agents, representatives, and. assigns ot the parties: hereto.

  

with a copy to Agent
mu to. be be porioned Sy

    

 
 
 

     

‘nature whatsoever, elf ee ie oe ee iacan ot hie ons

 

4 ae : fOyT :
owill be effective only Pitisin wring road signed on parly to be harged.

O62\
CA Purch DS 040416 (3),doem 9 of 14 BUYER'S nmiats am | SELLER'S: inrmaus —

   

“CA ~Copytight Maréns &:; Wilichag: 2016 ,
 

Page 24 of 46 Page ID #:24

   

egally valid and binding as tha original Agreement
egal entity, Buyer's representative represents that hes

 

iat Agent — other buyers who may have an interest in: stiller, or:
gp rob Buyer se a te congenis and agr Agent, at Pl

 

ding the epeaified chin ¢
&:; ‘hall be returned, ‘and ‘hayes
ne hereu miler:

Buyer shall he reapo ible “Pee: “ahh
: o ‘faes, and the cost of any propa:

 

 

ty _ dmprovement

‘iy Sa bhe esltor —:
y ¢ 60: ) days Fron t the :

ned. ‘Buyer hereby: collars: and agress fo purchase the above-described Properly far the price. and upon:the.
ind conditions herein stated,
ro BUVER REGISTRATION

jp the avent Buyer and S
pce for a coma

    

 
 

 

lier should fot teach 8 an

  

stated herein, Buyer will be responsible to Marcus &
arcane ene stated hareln should Buyer broker, buy,

   
 
 

   

    

   
 

CA Purch 2S 040416 G).docmn Jo ofta BUYER'S INITIALS fant 8 .
Case 5:21-cv-00914-JGB-SHK Document1 Filed 05/27/21. Page:25 of 46 Page ID #:25

38)

  
  
 
 
   

. constitutes an: offer to Seller to purshase ihe:
ie made by Se qewey: ecution of this

  

. gieamant ¥ neahe i ig

  
   

: Buyer ui ideraiands tra Agent represents other k ‘aii: who may have an in
hat B sensiderng | tion of « Buy derstands, consents and agreé

eee , Buyer under , consents and agrees tha regardless of he particular
p between Buyer and: Agent, gents reprenenation of other buyers: does not canstitute.e breach

39). : nh similar, oF

      
 

  

 

 

40) Govern ‘LAW: This Agreement shall be governed by and construed | in accordance with the laws of the State
alifornia.

41) OTHER TERMS AND CONDITIONS:

1.1) Franchise Contingency : Buyer shall have forty five (45) alendar days from the
J affective date to obtain approval from Red Koof Inns ir ox franchise license
/ agreement. If. ‘buyer fails. to. obtain approval during thé specifi d-tine, this. agreement:
shall be null and void; buyer's entixe deposit. shail be returned, and: buyer and seller
shall have no further obligations hereunder. Buyer — shall ‘ba ‘responsible fox all
yt ige application fees, licensing fees, and the — cost of any property improvement
plan. as required by Red Roof Inns Inc.

 

  

 

 

 
 

 

40.2) Seller shall deliver all the rooms in rentable. condition at close of escrow.

 
     
 

=D TO PROVIDE, AND HAS NOT
AT i AN’ cai TAD

MUST BE
bie Tes

The undersigned Buyer hereby offers: and agrees to purchase the. above-described Property for the price and upon the
terms and conditions herein, stated. :

ava BUYER REGISTRATION

 

This offer is made by Buyerto Seller on this Thirteenth | dayof October  ,20 16 . The undersigned: Buy ie
sknowledges receipt of ‘an execute “COPY “or Ais. Agreement,” ‘including | 12. Ag gency Disclosure. contained
Paragraph 23, above. - a :

All individuals signing below on behalf of a tegal entity hereby represent that they are authorized by, afid-on: behalf of, said:
entity to enter into this Agreement.

 
         

OG 28

SELLER'S IntiaLs “~——

~iscrehiannesaen tie rinetirei:

CA ‘Copyright Marcus & Millichap 2016:

 

CA Purch DS 040416 (3).doom 10 of4 BUYER'S NALS _** Os
Case 5:21-cv-00914-JGB-SHK Document1 Filed 05/27/21 .Page 26 of 46 Page ID #:26

This offer is made by Buyer to. Seller on this «eh dayof January ,20 17 . The undersigned Buyer hereby
acknowledges receipt of an executed copy of this Agreement, including the Agency Disclosure contained in Paragraph 23,
apove, .

   

All individuals signing below on behalf of a legal entity hereby represent that they are authorized by, and on behalf of, said
entity to-enter into this Agreement.
BUYER'S SIGNATURE

 
  
    

  

   

 

(PRIMARY):

  

  

Mukesh (Mike ) Patel and/or
assignee

 

DATE: 4fibf 2017 TELEPHONE: _

 

BUYER'S. SIGNATURE ADDRESS:
(SECONDARY): co

 

 

 

DATE: x: ee CTELEPHONE: __

SELLER'S ACCEPTANCE AND BUYER’S AGREEMENT TO PAY COMMISSION

The undersigned Seller accepts the foregoing offer and agrees to sell the Property to Buyer for the price and on the terms
and conditions stated. herein. Seller acknowledges receipt of an executed copy of this Agreement and authorizes Agent to
deliver an executed copy to Buyer.

EXCLUSIVE LISTING

IY NON-EXCLUSIVE LISTING oe . ee . ”

in the event Marcus & Millichap procured @ Buyer through an Open Listing of Seller and does not have a Representati
Agreement with the Seller, Seller Buyer hereby agrees to pay Marcus & Millichap a commission of (as pe
separate agreement) | _ percent(__—-_: %) of the Purchase Price indicated in this Agreement or he Tat rate.
of Z dlasG_. } In-addition to the Purchase Price indicated in this agreement in consideration
of Marcus & Willichap’s services. Seller Buyer agrees to pay Marcus & Millichap a commission if the Buyer listed in. this
Agreement, tegardiess of whether this-particular Agreement is completed, if Buyer comes into ownership and/or possession:
within twelve (12) months:of the date of this Agreement.

 

on
=:

 
        

 
   

  
 
 
  
    

¥-Buyer has agreed to pay a commission, Seller-Buyer acknowledges. and agreés that payment of said.

ge Sow

is. not contingent upon the closing of the transaction contemplated by this Agreement, and that, in the event
f the sale is prevented by default of Seller-Buyer, then Setler-Buyer shall immediately be obligated to pay to:
tire commission. Seller Buyer agrees that in the event completion of the sale is prevented by default of Buyer,

yto Agent an amount equal to one half of any damages or other monetary compensation
ected from Buyer by suit or otherwise as a consequence. of Buyer's default, if and when.
Sucn Gamages or othe stary compensation are collected; provided, however, that the total amount. paid to Agent by
Seller shail not in any case exceed the brokerage commission hereinabove set forth. Seller acknowledges and agrees that.
the existence of any direct claim which Agent may have against Buyer in the event of Buyer's default shall not alter or in
any way limit the obligations of Seller to Agent as ‘set forth herein. The provisions. of this paragraph may not be amended
‘or modified without the written consent of Agent.

 

i SUBJECT TO ATTACHED COUNTER-OFFER

SELLER'S SIGNATURE ADDRESS:
(PRIMARY): ssers spa

 

 

“Games Choi
Pinnacle Hospitality
tne

 

DATE: TELEPHONE:

 

CA Purch DS .040416.(3).docni 11off4  BUYER'SINITIALS ss SELLER'SINITIALS
CA ~Copyright Marcus & Millichap 2016

VETVY
~ Case 5:21-cv-00914-JGB-SHK Document 1 Filed 05/27/21 Page 27 of 46 Page ID #:27

   

BUYER'S SIGNATURE
~ (PRIMARY):

 

> C) ADDRESS:

 

 

   

DATE: Lop tifze ‘@ __. TELEPHONE:

sNATURE ADDRESS:

 

 

 

 

DATE: et , TELEPHONED

SELLER'S ACCEPTANCE AND AGREEMENT TO PAY COMMIS\

The.undersigned Seller accepts the foregoing offer and: agrees to sell the: pont to Buyer for the price and on the terms
and conditions stated: Seller acknowledges receipt ofan. exncuted copy of t his. Agreement and authorizes Agent to
-deliver an-executed copy to Buyer.

- Exc.us ELISTING
¥ : rN

“ING _
jllichap procured a Buyer through an Open Listing of
er. "Salle a Hareb ine to 2 Pay Marcus & (illic 4

cme FP Ens ihe Pemchare ri é
r z ec. yin A sideration of Marcus & Milichap's ore
able 8 grees t to Be iy Marcus % Millichap a commission if Fe Byer it Agre
whether this spar eeriant scompieted, if Buyer comes into ownership. andlor possession within t
of the-date of this Agreement.

 

  

  
  
  
    

 

 
   

 

Where 6 ee hae: agreed to-_pay a. commission, Seller acknowledges and agrees that payment of s: id ¢ joni
eon he clo: Pip fransaction contemplated is Agreement, and th s OVE porarictl al the sale
N shall imme ated mt ihe seruniesion Seller

? ay have not [ce eit nit at fault shall not alter
wa! vigent ox sak forth ‘herein. The provisions: of this paragral h may not be ar
“consent of Agent.

SUBJECT TO ATTACHED COUNTER-OFFER

    

 

 

SELLER'S SIGNATURE ’ Canal ‘ADDRESS:
(PRIMARY): ‘ ae

 

 

DATE:

 

 

 

SELLER'S SIGNATURE ‘ADDRESS:
(SECONDARY): wore setae gic tgp

 

 

 

DATE: i TELEPHONE:

  

Agent accepts and agrees to the foregoing. Agent represents and warrants: that Agent is unaware of any incorrect or
incomplete information contained in any Natural Hazard Disclosures. - (86 Lu C

CA Purch DS 040416 .(3).docm ii of 14 BUYER'S INITIALS." : Ae _ SELLE!
oe . , _ “ Ch Copytight Mares & Milichap 2016

 
  
 
Jan .G6s8O%3.114.B59AM JOROBENS ‘WULIRNBATEL Filed OSMOI4 AGE 28 of 46 PARGED AAs 12

 

SELLER'S § SIGNATURE ADDRESS:

 

 

 

gent represents and warrants thal Agent is: unaware ‘of any incorrect or
‘Hazard Disclosures.

  

  

“Agent accepis and agrees. to the f
late Information container

 

   

 

ne ESCROW ft
BY: seineeiecsasiesaminisccctnamaintinnn, DATE

 

 

 

   
  

 

 

 

 

 

*
ig

 

 

 

 

 

06 2E

CA Purch D8 040416 (3). doom Polia BUYER'S INTALS CioS  seLensiNmiats fC
. * pe : Clee Cbs Copyright Mosens de M4 iohap 2018,

  
“Case 5:21-cv-00914-JGB-SHK Document1 Filed 05/27/21 Page 29 of 46 Page ID #:29

    
 
  
      

 

 

  

 

 

_. -&. deposit amount:
= = and | a to actas
‘am terms-of Escrow

 
 

bject to F aii 3 ‘of this 5 Agreome nt, um sippleirient sitar

The-date of communication of Acceptance of the Agreement between Buyer and Seller is 20

ESCROW a
HOLDER: = ESCROW SE:

BY: Fie eth ans dae putt tego DATE: — anus a

ADDRESS: a rV"-NV"—"— Eat
PHONE: a

 

 

 

 

 

 

   

 

 

 

 

6 uy

ket dt “
CA Purch DS.040416.).deom oft4 BUYER'S INITIALS: ay SELLER'S INIHALS. ~
CA Reh DB EOSIG Oh sem “e eS A Copytight Marcos & Millichap 2016

    
Case 5:21-cv-00914-JGB-SHK Document1. Filed 05/27/24 Page S0-ards Page ID #:30

DISCLOSURE REGARDING REAL ESTATE AGENCY RELA TIONSHIPS — |

 

 

@ Diligent e exercise. of renscinable Skill and care in: performance of the agent: s duties.
(by A duty of | honest and fair dealing: and good faith.
se all facts knowsito the agent materially affecting the values or desirability of the property that are not Known to, or
i Of the. parties, An agent is not obligated to reveal to either party any confidential
ffirmative duties set forth above:

   

 

vein shomenate and a ceernsion: ‘the. ete 5 ‘An agent is not. either: part ty a
information obtained from the other party that does. not involve the. affirmative duties set forth above

A ah ge elt hoon yon Bi ‘tp present you with
1 You shoul ead contents each time itis presented to yor consi ecg the relations nip between: you and the: real

 

SIGNED:

 

 

 

 

 

 

ASSOCIATE LICENSEE/BROKER Gate) AOSD ey 6 28

 
 
 

CA Purch DS 040416 ().doom wore BUYER'S INMALS Le Se
“Case 5:21-cv-00914-JGB-SHK Document 1 Filed 05/27/21: Page 31 of 46. Page ID #:31.

Coe Seles 2079.13 through 2079.24

viper ape eho powers, provided i ia 5
Hog wiser the: supervision of au agent i ina seal property

ae eats and selling agents shall provide the seller and buyer in a real property transaction with a.copy ofthe disclosure
fnawledgment of ecto rom that seller é ded inthis sects

 

except thatifthe offer 46-p pitpared'b
receives the offer to: purchase from: the buyer...

Section 2079.95. In any circumstance in which the seller or buyer refuses to sign an acknawledement of receipt pursuant to Section: 2079.14, the agent, oF aivassocinte Hoanses acting for an:
agent, shall set forth, sign, and date a writen declaratiowof the facts of the refusal

Section 207946: This: divelosuee appears on Pape t.

 

sean srt engl TB: agent Of: isteee ‘ane): {the seller exclusively: ort} both fhe buyer and: seller.

‘EX [the buyer exclusively; or: Pe the seller exclosively;-or.
oO ‘both: the buyer at and. nelle. mo

 

  
 
 
  

 
 
 

 
 

ace
Section 2079.23. A. contract between the principal and alent may be wodified-or altered to change: the agency: sinioship atany time before the performance Of thé act whieh is the object of
the agency swith the weritten:consent fithe parties to the agency: selationship. ,
Section 2079:24, Nothing i in ‘this le shall be construed to either: diininish the duty of disclosure awed buyers and sellers by agents and their assoviate licensees; subagents,
ned: }

‘pivach of a fiducinty duty ora

 

i nd their: associate licensees, subagents, and ‘smployees from: Hability-for their-conduct i in, connection ¥
*_dduty-of disclasart. :

CA Purch DS 040416 (3).doem ors BUYERS NALS
Case 5 P1-cv-00914-JGB-SHK Document 1 Filed 05/27/21 Page 32 of 46. Page ID #:32

4

eo eo N A Ww WN

fod fot
bt 6

EXHIBIT “B”

NON NN NON |
OoYSARRSORERGE RES RE RES

 

 

 
Case > §:21-0v-00914-JGB-SHK Document 1 Filed 05/27/21 Page 33 of 46 Page ID #33

Hanmi Escrow Co., Inc.
, ie 3130 West Olympic Bivd., Suite 400, Los Angeles, CA 90006
Since 1983 TEL: (323) 735-4000 FAX: (323) 735-2400

 

 

 

 

ESCROW INSTRUCTIONS

Tom Cho ESCROW NO.: 25616-TC

‘Escrow Officer DATE: January 19; 2017

Buyer will hand you ‘initial deposit in the amount of epchentessghnrtistettnetogisbisiistisiecisisccuc.,400,000.00

Prior to: close of escrow, buyer will deposit an additional amount of _ ectbssnteepppt pt tite tec, 1450j000:00

Buyer herein to obtain @ new first trust deed loan inthe amount of 7° 550,000.00
TOTAL CONSIDERATION oman... $6;200,000.00

 

We will deliver to:_you additional funds and any instruments which this escrow: requires, all of which you aré-instructed to

‘use provided that on or before May 18, 2017 you hold a policy’ of title insurance with the Usuail-title: company's. exceptions;
with a liability of $6,200,000.00 covering property:

LEGAL DESCRIPTION ATTACHED HERETO AS EXHIBIT "A" AND‘ MADE A PART HEREOF
MEMO: KNOWN AS: 72215 Varner Rd., Thousand Palms, CA 92276 |
SHOWING TITLE VESTED IN: Mukesh (Mike) Patel and/or Assignee (Exact title & vesting to be provided during escrow)

FREE FROM ENCUMBRANCES EXCEPT:
(1) All General and arer Taxes forthe fiscal year 2017-2018, including: personal property taxes; if any, assessed

(2) Covenants, conditions, restrictions; reservations, rights, rights. of way, and easements of record, if any:

(3) First Deed of Trust to record ‘securing a note in the amount of $4,650, 000.00:

4. in the | event of aidiae the parties shail pay you a sum sufficient. fo pay all costs and expenses you

RECENT CLOSING DATE AGREED UPON BY: THE PARTIES, ‘Yeu as escrow ‘holder 1 may at your option,

‘withdraw from any funds.on deposit in escrow and pay to yourself a hold open administration fee of
$50.00 for each calendar month or fraction thereof, that undistributed funds are retained in escrow.

Further, in the event that escrow does not close for any reason: including, without limitation, cancellation,
following the original designated closing date, you as escrow holder may, at your option, withdraw the
funds:on deposit in escrow and pay to yourself a holding fee of $50.00 for each calendar month or fraction
thereof, the undistributed funds are retained in escrow, In paying cancellation fees or hold open fees in
this escrow you are released of liability and responsibility and indemnified and held harmless in doing so.

IN THE EVENT ANY PARTY REQUESTS CANCELLATION OF THIS ESCROW AT ANY TIME ALL SUCH
PARTIES ARE AWARE THAT THIS ESCROW WILL NOT BE CONSIDERED CANCELLED AND NO FUNDS
WILL BE DISBURSED TO THE PARTIES UNTIL ESCROW HOLDER HAS RECEIVED MUTUALLY SIGNED
CANCELLATION INSTRUCTIONS IN FORM SATISFACTORY TO. ESCROW FROM ALL SUCH PARTIES
(BUYERS AND: SELLERS AND AS MAY BE APPROPRIATE, BROKERS).

 
 

 

    

Seller's Initials,

 

: 0604

2. It is understood and agreed upon by the parties hereto that the docuiments entitled “Purchase Agreement" dated
January 16, 2017 (hereinafter "Agreement") which are attached hereto, are incorporated herein by-reference and
made a part hereof as. though fully set forth herein, except to the extent modified by the provisions of the escrow

 
Date: “fanuary19

G5 PP914-JGB-SHK Document 1 Filed 05/27/21 Page 34 of 46. Page ID #:34
201 we Escrow No.: 25616-TC

1

Page 2 of 5: Additional instructions made.a part of previous pages as fully incorporated therein.

40.

b.. The account:shall bea money market account with a deposit in the. surn of $100,000.00.
c, The account shall be opened as soon as possible at Bank of Hope.

d. The interest earned on the account shall be paid to the funds of the buyers, whether the escrow closes or is
cancelled, as shall any accrued. interest retained in the account after the transfer of the deposited funds and any
interest thereon are redeposited to the escrow trust account

e. Escrow holder shalt not withdraw any of the funds from the interest bearing account except for tedeposit into the
escrow trust account.

The parties have been advised by the escrow holder of possible restrictions and/or penalties for early withdrawal of
inds.

g. In-addition to escrow holder's other fees, escrow holder will.be paid a fee in the amount of $75.00 for establishing

“the herein-provided interest bearing account. This'fée is to be paid by the depositor of the funds.

‘This escrow is subject to the Buyer obtaining loan approval on-a new first trust loan in the amount of $4,650,000.00

pursuant to paragraph 6.1 of the Agreement
The purchase price includes certain business known as Red Roof Inn.

RELEASES: ; .
a. Seller ‘shall furnish buyer through escrow not as .a condition of this: closing but prior to the: final
disbursement of funds, a tax release from the Employment Development Department

SELLER NOT OBLIGATED TO THE STATE BOARD OF EQUALIZATION: Séller does. warrant the he is not
obligated to the State Board of Equalization and "Certificate of Payment” from said agency is hereby waived.

SEARCHES: Obtain of the Secretary of Statea UCC search under the name of seller, the business firm name,
the corporation, if any, named herein as holding title to the business assets.if other than the named seller, all only

encumbrances of record, ifany. UCC search charges shall be paid:as follows: 50% by Seller and 50% by Buyer.

Escrow holder is instructed NOT to record or publish Notice of Bulk Sale:in connection with this:sale: Hanmi:
Escrow Co., Inc. is released of liabilities.and responsibilities and is indemnified and held harmless in complying with
these instructions including attorneys’ fees and costs that may: be necessary to enforce this indemnity which shall
survive the closing of escrow. - Be

ASSEMBLY BILL $12: “GOOD FUNDS LAW". AB 512 enacts a new Section 12413.1 to. the State of California
Insurance Code that regulates real-estate escrow disbursements by title-insurance companies; controlled escrows:
and underwritten title companies: The Bill requires that checks: be deposited by the title company prior to: escrow
disbursement. - -

THE NEW LAW ESTABLISHED A: THREE-TIER: SYSTEM TO DETERMINE WHEN DISBURSEMENT MAY
OCCUR.
‘1) Cash and “Wired Funds” may be.disbursed on the same day as deposited.

2) Tellers" checks, cashier's checks and certified checks may be disbursed on the first business day following the
day of deposit. (A teller's check is defined as a check drawn by: an insured financial institution against another
insured financial institution:) yet

3) Personal checks; corporate checks and drafts received from title companies (including escrow trust checks)

‘business days following the date of deposit for local checks and five (5) business days following date of deposit for

O60 |
1099 FORM: The undersigned Seller hereby acknowledge his or her awareness of the requirements of internal
Revenue: Gode Section 6045: and: in. connection therewith authorizes and instructs: escrow holder: on Seller's

non-local checks.
Date: CRitiarye ta Yep? 14 JGB-SHK Document 1 Filed 05/27/21. Page 35 of 46. Page ID #:35

Escrow No: 25616-TC:

Page 3 of 5: Additional instructions. made @ part of previous pages as fully incorporated therein.

12.

43: ne

CAL-FIRPTA WITHHOLDING NOTIFICATION REQUIREMENT: NOTIFICATION: TO BUYER: AND SELLER
REGARDING TAX. WITHHOLDING REQUIREMENTS OF CALIFORNIA REVENUE AND TAXATION CODE
SECTION 18662 AS. AMENDED BY AB2065 ON SALE OF: REAL PROPERTY: As of January 1, 2003, California
law requires “pay as you go" (prepayment) of income tax by withhold of 3-1/3% on all sales: of real property for:
individuals sellers: of real property, whether resident or non-resident: Individlals sellers: may certify under penalty
of ‘perjury on Form 593-C that as individuals’ sellers they are not subject to withholding due to one: of the
exemptions: 1) Sales: price is not greater than $100,000.00: 2) the property: is a principal: residence: of the
transferor, 3) the property will be replaced in.a like kind 1031 tax deferred exchange; 4): certain foreclosure
transactions; 5) seller certifies that the sale will result in a loss for California tax purpose. Non-individual sellers:
4) corporation with a permanent place of business in California; 2) partnership or LLC's; 3) tax exempt entities,
insurance companies, IRA's’ or qualified pension plans: 4) irrevocable trusts.with a California trustee; or 5) estates:
with-a California decedent or'bank or banks acting as a fiduciary fora. trust, may also certify under penalty of
perjury ‘that they are not subject to withholding due to one of the exemptions. The parties acknowledge that
escrow holder will. take..no action regarding withholding without further mutual written instructions of buyer and
Seller in form satisfactory to escrow, together with completion of Franchise Tax Board forms.

California Revenue and Taxation Code Section 18662 has (as amended by AB2065) require a BUYER of real
property: to withhold under CAL FIRPTA if the above-described exeriptions are not met. Seller or buyer may
contact Franchise Tax Board Withholding At Source Unit, P.O. Box 651, Sacramento, CA 95812-0651, (916) 845-
6442.

PRORATIONS: Prorate as of Close of Escrow.
* Real Property taxes. based on latest tax bill or on amount furnished by title company:

To our Escrow Customers:

This notification is in compliance with our obligations to comply with federal (and state) law to safeguard
your nonpublic personal information.

We collect nonpublic personal information about you from the following sources:

2) Information: about your transactions with us, our affiliates, or others involved in the processing of your

3) Information we receive from a consumer reporting agency.

We do not disclose any nonpublic personal information about our customers or former customers to
anyone, except as permitted by law. —

We restrict access to nonpublic information about you to those employees who need to know that
information > maintain phy ale nd |
‘Safeguards that comply with federal and state regulations to guard your non-public personal information.

  

to provide products or services to. you. We maintain physical, electronic and procedural

0606
914-JGB- HK Document 1. Filed 05/27/21. Page 36 of 46 Pa eID #:36
Date: FHuar19 ory 214 JGB-S EOS No 25616-TC

Page 4 of 5: Additional instructions made.a part of previous pages as fully incorporated therein.

ADDITIONAL ESCROW CONDITIONS: AND INSTRUCTIONS

         

. Make all ‘adjustments. and profatings on ‘the bas y month. "Close of Escrow’ as_used in this escrow means the date’on which
documents: are-recorded; unless otherwise specified. Ait documents: and funds due the respective: parties hétein are'to be niailed to the addresses set
out below their tespective: sigtiatures, unless otherwise. instructed: Our signatures: on any documents.and instructions pertaining to:this escrow indicate
our-unconditional approval of same: Whenever: ‘provision is: made herein forthe payment of:any'sum; the delivery’ofany instrument or the performance
of any ‘act “outside of escrow" you as escrow holder shall ‘have no responsibility therefor, shall not be concerned therewith and are specifically: relieved
of any obligation relative thereto:
3:. You:shall:not be fesponsible or liable in-any manner whatsoever for the sufficiency or correctness as.to form, mariner of execution or validity of any
documents deposited i in escrow, nor-as to the identity, authority .or rights: of any person executing the-sarne; either as to documents:of record or those:
handied in-this: escrow, nor for forgeries, ‘false impersonations: or fraud occurring..or perpetrated by:any’ person in connection with: this: escrow, Your:
duties hereunder shall be limited to the safekeeping of such: money and documents received by you as:escrow: holder, and for the: disposition of the:
“Same: in -accordarice with the: written instructions accepted by: you: in this-escrow. You shall not be required:te take any action in‘ connection with the
collection, maturity or apparent outlaw of any obligations: deposited: in this escrow, ‘unless otherwise instructed.
4.; Seller. represents and warrants,:and you shall be: fully protected in-assuming that, as:to: any. insurance policy: handed: you, such policy i is in:force,
has not been hypothecated, and ‘that-all necessary premiums therefor have been paid. You: will transmit for: assignirient any insurance policy handed
you for'us his escrow, but: you: shall not be responsible. for verifying the acceptance of the assignment, and policy. by the insurance company.
LMAKE NO-ATTEMPT TO VERIFY THE RECEIPT OF THE REQUEST FOR ASSIGNMENT BY THE ISSUING COMPANY.

 

   
   

You-are hereby placed ‘on’ hotice that if the insurance ‘company should fail to: receive said assignment, the issuing company. may deny coverage: for any:
loss sufiared by Buyer. IT IS THE (OBLIGATION OF | T HE BUYER OR HIS REPRESENTATIVE: TO VERIFY THE ACCEPTANCE OF THE

oT ay
the: patties heretd, ‘OF : third: pe xf jor , growing: out of or rela ating: to this ¢ escrow, you ‘shall have the absolute right to i

proceedings in, and performance ‘of, this: escrow, unis you Teceive written notifi cation aah ot the to you of the settlement off the controversy by
agreement of the: parties thereto, orby: y:

  
 
 

or arising ‘out fs this escrow, whether said: litigation, ‘interpleader, obligations,’ liabilities or expenses atise during the performance of this @SCIOW, OF
subsequent thereto, directly: or indirectly,

8.. . You are: hereby authorized to deposit any funds or: documents handed you under these escrow. instructions, or cause the:same:to be deposited,
with: any duly authorized sub-escrow ‘agent, subject: to your order ‘at or. prior to: close of escrow, in the event such deposit shall be: necessary or
convenient for the consummation-of this-escrow. ©

9: All patties agree that as: far as your rights and liabilities: ate involved, ‘this: transaction i is:an: escrow and nat any other t legal relation: and: you 2 are an

Neither are you to be coneemed with the effect ot Zoning ‘ordinanicas, jand: division regulations, oF: ‘building: testrictions which: may y pertain to or affect the
land or improvements that are the subject of this: escrow,

Subdivision Map Act or. any: other law regulating: land division; cand you: aS escrow w holder 2 are relieved of all i vesrenaibitty ¢ and/or i in connection therewith,
and are: not: fo be concerned with the 2 enforcement: of said laws.
42:

 

lender,

13, Time‘is of the essence of these escrow instructions. Inthe event of failure to pay fees or. expenses due you hereunder, on demand, Tagree to pay
@ reasonable fee for. any attorney's services which may be required to-collect such fees or expenses.. 06090 “

14. Hf a party: ‘to this: escrow unilaterally assigns or. orders: the: ‘proceeds of this: escrow, fiens of record on: the parties to: ‘this escrow, such assignment or
parties together. if the result of such assignment or order would be to leave the escrow without sufficient funds: to close, then you are directed to close
nevertheless, and pay such assignments or orders only out of the net proceeds ‘due except for such assignments or orders, and to pay ther in the
‘order in- which such assignments or orders are received by you. You are.to furnish a: copy of these instructions, amendments thereto, closing

statements andor any: other documents: deposited in this escrow. to the lender: or lenders and/or the: real estate: broker or brokers involved in this
21-0. L 2S) i 05/27/21 -Page 37 of 46. Page ID #:37
Date: GaniGary 44; 96490914 JGBeSHK Document1. Filed Q5/ gage No 286 4G-TEe

Page 5 of 5: Additional instructions made a part of previous pages as fully incorporated therein.

ain fy Change of Ownership. Report or Affidavit of Non-Resident Transferee, whichever buyer
and 2g x 480.3, which document_you are: instructed to cause to be delivered to the County.
recordation of any:decument handed you herein effecting a change.of ownership.

 
 
 

21. All Parties signatures hereon -constitute:their knowledge and understanding that Hanmi Escrow ‘Co., Inc, and Nationwide Exchange’ Corporation. are.
affiliated.

22: Each party signing these instructions acknowledges receipt of a copy of these instructions and states: they have read: and approved instructions on
“all previous pages.

HANMI ESCROW CO., INC. IS LICENSED BY THE DEPARTMENT OF BUSINESS OVERSIGHT, STATE OF
CALIFORNIA, LICENSE #963-1055;

lWe agree to pay FUNDS REQUIRED TO CLOSE ESCROW UPON DEMAND.

EACH PARTY SIGNING THESE INSTRUCTIONS HAS READ THE ADDITIONAL ESCROW CONDITIONS AND
INSTRUCTIONS CONTAINED HEREIN AND APPROVES, ACCEPTS AND AGREES TO BE BOUND THEREBY. ALL
PARTIES SIGNING THIS AGREEMENT HEREBY ACKNOWLEDGES RECEIPT OF A COPY OF THESE
INSTRUCTIONS.

We agree to pay FUNDS REQUIRED TO CLOSE ESCROW UPON DEMAND:

BUYERS:

  

 

‘kesh Tike) Patel andlor Resigns

CURRENT ADDRESS:

A

fee

‘Telephone: ~—

The foregoing terms, provisions, conditions, and instructions are hereby approved and accepted in their entirety and: concurred in: by
me. | will hand you necessary documents called for.on my part to cause tifle to be shown as above, which you are:authorized to
deliver when you hold or have caused'to be applied funds set forth above within the time as above provided. Pay your escrow
charges, my recording fees, charges for evidence of title as‘called for whether:or not this‘escrow-is consummated, except those buyer
agrees to pay. You are hereby authorized to pay bonds, assessmenis, taxes, and any liens of tecord, including prepayment penalties;

if any, to show title as called for. Affix documentary transfer stamps on deed as required.
“SELLERS:

Pinnacle Hospitality inc:, a Cali

     
 
 

By:
CURRENT ADDRESS:
OA

 

Telephone: centr

 

0608
NOTICE TO BORROWER IN SPECIAL FLOOD HAZARD AREA:

IP.PARTICIPA’

‘Borrower: Loan #

        

  

   

‘Property Location: : 72215 VARNER RD: This Notice Dateis:as of: 01/25/17
"THOUSAND :PALMS;:CA:92276 : :

‘National Flood Insurance Program (NFIP) Community: RIVERSIDE COUNTY

‘Weare giving you: this notice to inform you that the building:or mobile home:securing the loan for which you have applied is OF will be located in an area
‘with: special flood hazards. The ‘area has been identified by: the Administrator of the Federal Emergency Management. Agency (FEMA) as.a Special

Flood Hazard Area (SFHA).using FEMA's Flodd insurance Rate Map (FIRM) or the Flood- Hazard Boundary Map:(FHBM) for the community. cited above.

-FIRMs and FHBMs are-prepared by FEMA in. cooperation with the applicable communily to: identify high flood. risk-and low-to-moderate flood: risk areas.

‘The SFHA has at least a one percent (1%):chance of a fload equal to or exceeding ‘the base flood elevation (a 100-year flood) in any given year. During
‘the life of a 30-year mortgage loan; the tisk of a 100-year flood in an SFHA is 26 percent (26%).

Federal law allows'a lender and borrower jointly to request the Administrator of FEMA to review the determination of whether the property secuting the
Ioan is located in.an SFHA. if you would like to.make such.a-request, please. contact us for further information: Borrowers: may:also calla FEMA mapping
‘specialist at (877) 336-2627 to discuss their: concerns regarding FEMA fload maps: : .

‘The:community in which the property securing the loan is located participates inthe National Flood Insurance Program:(NFIP): Federal law will not allow
us to: make you the loan that you have applied for if you donot purchase flood insurance. The flood insurance must be maintained for the life of the loan.
if you fail'to reriew or maintain flood insurance on the property, Federal Jaw. authorizes and requires us to. purchase the fload insurance-for you at your

expense,

@: At'a minimum, flood insurance purchased must cover the lesser of: (1) the outstanding principal: balance:of the:loan in addition to:the aggregate
unpaid balance of any: superior liens; or (2) the: maximum:amount of coverage ‘allowed for the type of building under the NFIP: or(3) the insurable
‘value of the building and contents securing the loan. The market value or land value on which the building is lotated Has:no bearing onithe
insurable value: of the’ building.:Lenders. may require. coverage in an amount greater than the minimum. You are encouraged to consider additignal
‘flood insurance beyond your lender's: requirements including coverage: for personal property not securing the loan:

 

® — Federal disaster relief assistance (usually in:the form of a low-interest loan) may be available for-damages incurred in excess of your flood:
insurance if:-your community's participation In the NFIP is in accordance: with NFIP requirements. if you are planning te build a structure or make’

repairs, contact the local conmimunity’s chief executive official ‘te detenriine the bullding standards for structures within alv SHFA.

“@ Although’ you may not’be required to maintain flood insurance. on all structures: (whether building. or mobile home),-you may’still wish to: do se, and
_your mortgage:jender. may-still require-you to:do'so to protect the collateral securing the mortgage.:If you chcose not: to maintain flood insurance:
“ona Structure-and it floods, you are tesponsibie for all flood-losses relating tothat structure:

 

Flood Insurance Coverage Subject:to Change: We may: assign; sell;-or transfer the servicing of your mortgage: loan: Your new lender/servicer may:
require: more: flood insurance coverage than the:minimum amount described above. The new lender/servicer:may require coverage in an amount greater
than the minimum, and has the right-to require ‘flood insurance In:an: amount equal-to 100% of the ‘insurable value of the: building(s) used as collateral to:
secure the loan-or the maximum available under the NFIP for the particular type of building. You should review your fieod risk with your insurance
provider, as you may wish to: purchase more coverage than -your lender requires.

Escrow Requirement for Residential Loans: Federal law may. require a tender or its servicer to escrow all premiums and fees for flood insurance that
covers any residential: building or mobile home securing a loan: that'is located in an area with special flood hazards: if your lender notifies you that an

its: servicer with the same frequency as.you make loan:payments-for the duration.of your loan. These premiums: and fees will be.deposited in the escrow
account, which will be used to pay the flood insurance provider.

     

 

 

 

 

‘Borrower/Applicant

“Borrewer/Applicant _— ~~ Date

 

  
Case 5:21-cv-00914-JGB-SHK Document1 Filed 05/27/21 Page 39 of 46 Page ID #:39

 

 

|INVENTORY OF FURNITURE, FIXTURES AND EQUIPMENT OF Red Roof Inn..
| City of Thousand Palms, County of Riverside, California.

|For deposit into Escrow Number 25616-TC.

610

 

DATED: May 17,2017

 
Case 5{P1-cv-00914-JGB-SHK Document 1 Filed 05/27/21 Page 40 of 46 Page ID #:40

oon A We WN

pu koe
N = ©

EXHIBIT “C”

NoN oN ON Ny
®'ans& &RRSE RS RE te

 

 

 
 

‘Co, Inc.

3130 West oweitie Bi BIVd., Suite 4 400; Los:Angeles, CA 90606:
TEL:: (323) 735-4000 FAX: (323) 735-2400

 

Tom: Cho Date: April 10; 2017°
Escrow Officer: Escrow No:: 25616-¥C

AMENDED-ESCROW INSTRUCTIONS

Peeps Address: 72215 Varner Rd.,; ‘Thousand Palms, CA 92276

FOLLOWS:

(1): SUBSTITUTION OF: ‘SELLERS: Escrow Instr ructio

  
   

 

ALL OTHER TERMS AND CONDITIONS TO:REMAIN THE SAME.

Substitute Seller.
Seoul Plaza,L

 

 

 

 

O6\\
Case 5|P1-cv-00914-JGB-SHK Document 1 Filed 05/27/21 Page 42 of 46. Page ID #:42

pe

60 oN A Wom WY

fot pt
o vm &

EXHIBIT “D”

BNRRRURERE RS RoE

 

 

 
TF ed Lovet

Pee nt Phos FAM Pasa ts BEST VESTERN

pee tei

Case 5:21-cv-00914-JGB-SHK Document 1 Filed 05/27/21 Page 43 of 46 Pag

Hanmi Escrow Co., Inc.

3130 West Olympic Bivd., Suite 400, Los Angeles, CA 80008
TEL: (323) 736-4000 FAX: (323) 735-2400

 

#

ib ae

Tom Cha Date: |May 31, 2017
Escrow Officer Escrow No.: 25618-TC

AMENDED ESCROW INSTRUCTIONS
Property Address: 72218 Vamer Rd., Thousand Palme, CA 92276

THE ABOVE NUMBERED ESCROW IS HEREBY AMENDED AND/OR SUPPLEMENTED AS

 

FOLLOWS:
(1) The parties agree that the real property is owned by Seoul Plaza, LLC and the buginesa ig owned
by Pinnacle Hospitality Inc. i

i

ALL OTHER TERMS AND CONDITIONS TO REMAIN THE SAME.

BELLERS: oe BUYERS:

Seoul Plaza, LLC nited Liability | MS & Sons Hospitality, LLC, a
Company -—~ Company

 

 

 

 

 

 

ae
Case 5:21-cv-00914-JGB-SHK Document 1. Filed 05/27/21. Page 44 of 46 Page ID #:44

 

}
$
Sa
pe
}

 

0600
Case 5:21-cv-00914-JGB-SHK Document 1. Filed 05/27/21 Page 45 o0f46 Page ID #:45
: ‘Page?

 

0 Bag Rete gee BS
Case 5:21-cv-00914-JGB-SHK Document 1. Filed 05/27/21 Page 46 of 46 Page ID'#:46

 

0602
